Citation Nr: 1403932	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-25 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable evaluation for bilateral hearing loss.

2. Entitlement to a compensable evaluation for residuals of a left wrist fracture with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1969 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

I. Bilateral Hearing Loss

The Veteran seeks a compensable evaluation for his service-connected bilateral hearing loss.  On his September 2012 substantive appeal, he stated that in a recent test his left-ear word recognition was less than 44 percent and that he would be undergoing further testing by the end of the month.  The testing noted by the Veteran on his September 2012 substantive appeal has not been associated with either the paper or virtual claims file.  To the extent that these records cover VA treatment they would be considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Even if the records noted on the September 2012 substantive appeal cover only private treatment they may have an impact on the adjudication of the claims.  As a result, VA must undertake efforts to acquire these records as they may be material to the Veteran's claim.  See 38 U.S.C.A. § 5103A.




II. Residuals of a Left Wrist Fracture

Further, the Veteran seeks a compensable evaluation for residuals of a left wrist fracture.  The Board observes the Veteran was last provided a VA examination to address his left wrist in October 2009, a period of over four years.  The Veteran's statement on his September 2012 substantive appeal indicates his left wrist disability may have increased in severity since the October 2009 examination. Given the Veteran's description of his symptomatology, and the length of time since his left wrist was last clinically evaluated, the Board finds a new examination is warranted to address the severity of his left wrist.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify the organization that provided the testing he noted in the September 2012 substantive appeal.

a. If the Veteran identifies a VA treatment facility as the source of the testing, then associate with the claims file all outstanding VA treatment records from that facility.

b. If the Veteran identifies a private treatment facility as the source of the testing.  Ask that the Veteran provide a 21-4142 Authorization and Consent to Release Information to the Department of Veterans Affairs as to the treatment facility that preformed the testing and request these records.

2. Schedule the Veteran for a VA examination to determine the current severity of all manifestations of the service-connected bilateral hearing loss.  The claims file must be provided to the examiner and reviewed in conjunction with the examination. 

3. Schedule the Veteran for a VA examination to determine the current severity of all manifestations of the service-connected left wrist.  The claims file must be provided to the examiner and reviewed in conjunction with the examination. 

The examination must include range of motion studies of the left wrist.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should determine whether the Veteran's left wrist manifests dorsiflexion less than 15 degrees and/or palmar flexion limited in line with the forearm.  The examiner should further address whether, and if so to what extent, there is ankylosis of the left wrist.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


